Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00436–CV




MARILU ELLIS F/K/A MARILU ZIEBEN, Appellant

V.

HERBERT J. ZIEBEN, Appellee




On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-13857




MEMORANDUM OPINIONAppellant Marilu Ellis f/k/a Marilu Zieben has failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellant Marilu Ellis f/k/a Marilu Zieben did
not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.